SENTELLE, Circuit Judge,
concurring:
I completely concur in the Court's conclusion in this case and find the Court’s reasoning to be wholly sound on all points concerning the question addressed in Part II of the opinion. I write separately only to express certain misgivings as to Part I.
I question whether the FLRA interpretation of 5 U.S.C. § 7114(b)(4) (1982) is one to which we should defer. The FLRA interpretation upholds the Unions’ view that the names and home addresses of agency employees are included within the statutory mandate requiring agencies
to furnish to the exclusive representative involved, or its authorized representative, upon request and, to the extent not prohibited by law, data ... which is reasonably available and necessary for full and proper discussion, understanding, and negotiation of subjects within the scope of collective bargaining—
Id. § 7114(b)(4)(B).
The statute does not require the agencies to provide the exclusive representative with all information useful to its union activities,' but only data that are “reasonably available and necessary for full and proper discussion, understanding, and negotiation within the scope of collective bargaining.” Id. (emphasis added). The FLRA’s discretion to define the terms within section 7114(b)(4) is far from unbridled. “Collective bargaining” is defined by Congress as
the performance of the mutual obligation of the representative of an agency and the exclusive representative of employees ... to meet at reasonable times and to consult and bargain in a good-faith effort to reach agreement with respect to the conditions of employment affecting such employees and to execute, if requested by either party, a written document incorporating any collective bargaining agreement reached, but the obligation referred to in this paragraph does not compel either party to agree to a proposal of to make a concession____
5 U.S.C. § 7103(a)(12) (1982). The Authority’s construction of the agencies’ obligations under section 7114(b)(4) appears to be outside the confines of the discretion left to the Authority after the erection of the statutory definitional wall. The names and home addresses of employees are no doubt useful to the Unions in their other representational activities and in recruitment. (Cf. Prudential Ins. Co. v. NLRB, 412 F.2d 77, 86 (2d Cir.1969) (Friendly, J., dissenting) (arguing that recruitment is the true goal of private sector unions seeking employee names and addresses). However, section 7114(b)(4) only mandates the furnishing of data necessary to the collective bargaining purpose as defined in section 7103(a)(12). There is no such mandate for data necessary to the Unions’ other concededly useful and even commendable purposes. The deference to agency construction mandated in Chevron USA, Inc. v. *252Natural Resources Defense Council, Inc., 467 U.S. 837, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984), rests on the underpinning that Congress, by leaving a gap for the agency to fill, has made a “delegation of authority to the agency to elucidate a specific provision of the statute by regulation,” id. at 843-44. Because Congress, in the legislation under review, itself walled-in the gap and excluded to an extent the FLRA from its present construction of the statute, the FLRA’s construction approaches the limits of the zone in which we owe it Chevron deference.
As the Court’s opinion recites, however, the weight of authority heavily supports the road taken by the Court in upholding the FLRA's decision, and I join, if somewhat reluctantly, my colleague’s opinion on this point. I reiterate that I find the Court’s reasoning in Part II to be sound and convincing, and its conclusion wholly correct.